Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. US 2013/0323941 A1 to Zeliff et al. (Zeliff).
As to claim 1, Zeliff discloses, in one embodiment, a charging base (100) (Figs. 22-23, Pars. 73-74), applied for electrically connecting to an electronic device (2000) and charging a stylus (402) (Figs. 22-23, Pars. 73-74), the charging base (100) comprising: a base (100) (Figs. 22-23, Par. 74); a connector (408), and used for being electrically connected to the electronic device (Figs. 22-23, Pars. 73-74); 
Zeliff does not expressly disclose, in this embodiment, the base comprising a through-hole; the connector disposed on one side of the base; a first charging end conductive structure, formed on an upper surface of the base and electrically connected to the connector; and  second charging end conductive structure, formed in the through-hole and electrically connected to the connector.
In another embodiments, Zeliff disclose the base (100, 106) (Figs. 1A-1C, Par. 42), comprising a through-hole (106c) (Figs. 1A-1C, Par. 42); the connector (16), disposed on one side of the base (100, 106) (Figs. 1A-1C, Par. 43); a first charging end conductive structure (upper part of 106), formed on an upper surface of the base (100, 106) (Figs. 1A-1C, 11, Pars. 42-43) and electrically connected to the connector (16) (Figs. 1A-1C, Pars. 42-43); and  second charging end conductive structure (106c wall), formed in the through-hole (106c)) (Figs. 1A-1C, 11, Pars. 42-43, 49) and electrically connected to the connector (16) (Figs. 1A-1C, Pars. 42-43).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zeliff’s one embodiment with the teaching of other embodiments to provide a stable platform for the stylus as suggested by Zeliff (Par. 11).
As to claim 2, Zeliff discloses the second charging end conductive structure (106c wall) extends from the through-hole (106c) to the upper surface (upper part of 106) (Figs. 1A-1C, Pars. 42-43).
As to claim 3, Zeliff discloses the upper surface comprises a first groove (upper part of 406, with raised part 4061) (Fig. 11, Par. 60), and the second charging end conductive structure (106c wall, 406 hole wall) extends from the through-hole to the first groove (upper part of 406, with raised part 4061) (Fig. 11, Par. 60, see also Figs. 1A-1C, Pars. 42-43).
As to claim 4, Zeliff discloses a third charging end conductive structure (bottom surface of 106, 506) formed on a lower surface of the base (106, 506)(Figs. 1A-1C, 12, Pars. 42-43), wherein the third charging end conductive structure (bottom surface of 106, 506) is electrically connected to the first charging end conductive structure surface (upper part of 106) (Figs. 1A-1C, Pars. 42-43).
As to claim 5, Zeliff discloses the second charging end conductive structure (106c wall, 506 hole wall) extends from the through-hole to the lower surface (bottom surface of 106, 506) (Figs. 1A-1C, 12, Pars. 42-43).
As to claim 6, Zeliff discloses the lower surface (bottom surface of 106, 506) comprises a second groove (groove on 506 receiving 505) (Fig. 12, Par. 61), and the second charging end conductive structure (106c wall, 506 hole wall) extends from the through-hole to the second groove (groove on 506 receiving 505) (Figs. 1A-1C, 12, Pars. 42-43, 61).
As to claim 8, Zeliff discloses the connector (408 or 16) is a universal serial bus connector (Figs. 1D, 23, Par. 43).
As to claim 9, Zeliff discloses the second charging end conductive structure comprises a charging end conductive ring (conductive hole wall 106c) (Figs. 1A-1C, Par. 43).
As to claim 10, Zeliff discloses the base comprises a built-in magnet (Figs. 1A-1C, Par. 42).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0323941 A1 to Zeliff et al. (Zeliff) and U.S. Patent Application Publication No. US 2020/0333894 A1 to Park et al. (Park).
As to claim 7, Zeliff does not expressly disclose two opposite sides of the base are each provided with a buckle groove.
Park disclose two opposite sides of the base are each provided with a buckle groove (notches/grooves of 316) (Fig. 3, Par. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zeliff’s with the teaching of Park to flexibly couple the pen thereby prevent breakage from coupling and detaching the pen as suggested by Park (Par. 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0147316 A1 to Ashcraft et al. teaches a stylus holder with a USB connector attached to a port of a computing device to create an electrical connection to the computing device port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692